Title: To George Washington from William Stephens Smith, 14 March 1783
From: Smith, William Stephens
To: Washington, George


                        
                             
                            Sir
                            Dobbs Ferry 14th March 1783 12 o’Clock at night
                        
                        I have received your Excellencys Letter of the 12th instant and shall communicate to Mr Mercereau the
                            contents as far as they respect him.
                        Inclosed I have the honor of forwarding a letter received by flag this evening from M: Morgan Secretary to
                            Sir Guy Carleton with a Copy of a receipt given to Captain Stapleton Depy Adjt General for three hundred and twenty french
                            crowns for the use of Governor Harrison of Virginia.
                        Your Excellency’s Letter of the 3d instant directs me to receive such money as Sir Guy Carleton may order to
                            be sent out for General Chastellux and to transmit it to the Chevalier De La Luzerne perhaps this is the money referred
                            to—Orders respecting this Sum I shall be glad to receive and must observe that the sum received in december last for
                            Governor Harrison is still in my hands notwithstanding I wrote to Mr Samuel Inglis agreeable to your Excellency’s orders
                            and sent duplicates desiring he would draw for it immediately—I have also informed Mr Duer of my having such a sum of
                            money in my hands and requested him to obtain an order from Mr Inglis for it supposing it could be more easily convey’d to
                            him through that Channel than any other. Inclosed are the Letters brought by the Flag and the Newspapers of the 12th 13th
                            and 14th. I have the Honor to be Your Excellency’s Most Obedient Servant
                        
                            W.S. Smith Lt Colo. &c.
                        
                     Enclosure
                                                
                            
                                Dobbs’s ferry March 14 1783
                            
                            Received of Captain John Stapleton of the 17th Light dragoons Deputy Adjt General three hundred &
                                twenty french crowns computed as equal to one thousand nine hundred and twenty livres of France for the use of
                                Governor Harrison of Virginia.
                            
                                W.S. Smith Lt: Colo. &ca
                            
                        
                        
                    